Title: William Caruthers to Thomas Jefferson, 22 February 1815
From: Caruthers, William
To: Jefferson, Thomas


          
            Dr Sir  Lexington 22nd Feby 1815
            I have now to Acknowledge the recpt of Two favours from you, the One in Answer to mine respecting the N Bridge, and the Other covering yours to the Assessor Which Shall be handed to him as you direct Soon as One is Appointed for this County—of Which appointment (if any is made) I have not yet heard—As to the Other the reasons you Suggest Were certainly Sifficient to Warrant your closing with the Doctor I have only to regret the delay of my letter which Occasioned it As it compelled me to change the Arrangements I had made and make others that at the time did not feell so agreeable But may perhaps eventuate as Well—
            The late pleasant change in our National affairs Will effect our establishment at the Bridge so materially, (that (if We determine on continuing the Business) it may be Necessary to Add Some farther improvements than Was contemplated, as the Sales of Shot Will be so much limitted by the change, that it may be Necessary to Add Some other Branches of the plumbery Business to it to make it Worth prosecuting—in Which case it may be Necessary to change Or alter in Some Way the Agreement With you—for the improvement Necessary might be too expensive to put On land Leased Without a provision for allowance Therefor at the end of The Term—And to understand your Idias on this Subject Would Better enable us to Determine What course Would be Our interest to persue—If you Would Sell at a fair Value Or One that We could think it Worthit—That Way Would leave us at perfect liberty to choose On the Subject of improvements
            Soon as I Get the Shot makeing a little more perfected I Will Send you a Sample to Amuse  yourself With
            Accept my best RespectsWm Caruthers
          
          
            As far as I am acquainted With the Tract the land is of Verry little Value for cultivation
            W C
          
        